Citation Nr: 1642225	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a recurrent lumbar spine disorder to include injury residuals.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), an anxiety disorder, and a depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 2001 to July 2009.  He served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) which, in pertinent part, denied service connection for a back disorder, PTSD, anxiety, and depression.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Recurrent Lumbar Spine Disorder 

The Veteran asserts on appeal that service connection for a recurrent low back disorder is warranted as he initially incurred the claimed disorder as the result of wearing a heavy flak jacket while serving in Iraq.  

The Veteran's service treatment records indicate that the Veteran was treated for low back pain.  Clinical documentation dated in February 2008 states that the Veteran was diagnosed with chronic low back pain.  

The report of an August 2011 VA general medical examination notes that the Veteran complained of daily radiating low back pain since "2006 when he was deployed to Iraq. " He reported that "he developed low back pain because they had to do daily runs wearing their flak jacket which weighed up 50 pounds."  On examination of the lumbosacral spine, the Veteran exhibited limitation of forward flexion to 80 degrees due to pain and left lateral rotation to 30 degrees with "pulling pain at 30 degrees."  Contemporaneous X-ray studies of the lumbar spine revealed "slight straightening of the normal lumbar lordosis."  The Veteran was diagnosed with "lumbar spine condition/pain by Veteran report only with no clinical or radiographic evidence to support a diagnosis normal X-ray."  The Board observes that the examining VA nurse-practitioner's diagnosis is in conflict with the contemporaneously reported examination findings of functional lumbar spine limitation of motion due to pain and radiological findings of straightening of the lumbar lordosis.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the defects noted in the August 2011 VA examination report, the Board finds that further VA spinal evaluation is necessary.  

Clinical documentation dated after August 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Acquired Psychiatric Disorder

The Veteran contends that service connection for an acquired psychiatric disorder to include PTSD, anxiety, and depression is warranted secondary to his traumatic experiences in Iraq.  

The Veteran's service personnel records indicate that he served in Iraq.  The report of an August 2011 VA psychiatric examination states that the Veteran was not diagnosed with an acquired psychiatric disorder.  A July 2013 written statement from the Veteran's spouse indicates that the Veteran experienced "bouts of depression and moodiness" and "[e]ven now, there will be weeks when he comes home from work and wants to go straight to bed."  

Given the Veteran's spouse's statement as to the Veteran's ongoing depressive symptoms and the nature of PTSD in general, the Board finds that further VA psychiatric evaluation is needed to resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent lumbar spine disorder and acquired psychiatric disorder since August 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  
2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2011.  

3.  Schedule the Veteran for a VA spine examination conducted by a physician in order to determine the nature and etiology of his claimed recurrent lumbar spine disorder and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent spine disorder had its onset during active service; is related to his documented in-service low back pain; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of his claimed acquired psychiatric disorder and its relationship, if any, to active service.  If no acquired psychiatric disorder is diagnosed, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to his service in Iraq; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicated the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

